Citation Nr: 1616683	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-42 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder, including major depression.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 









INTRODUCTION

The Veteran served on active duty from May 1979 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that determined that new and material evidence had not been received to reopen previously denied claims of entitlement to  service connection for bilateral carpal tunnel syndrome and major depression.

The Board notes that the Veteran's service connection claims for bilateral carpal tunnel syndrome and major depression were originally denied in a January 2003 rating decision.  The Veteran filed a notice of disagreement (NOD) in April 2003, and VA issued a Statement of the Case (SOC) in September 2003.  A review of the Veteran's electronic claims file reflects that VA received  relevant lay statements within one year of the January 2003 rating decision.  Despite the fact that these statements were relevant, the RO did not subsequently issue a Supplemental Statement of the Case (SSOC), and the claims accordingly remained pending.  See 38 C.F.R. § 3.156(b) (2015).  As the claims have remained pending since the January 2003 rating decision, the Board has recharacterized the issues as reflected on the title page.  Lastly, the Veteran's claim of entitlement to service connection for major depressive disorder has been recharacterized to broadly reflect that the scope of the claim includes any acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Additional development is needed prior to disposition of the Veteran's claims of entitlement to service connection for bilateral carpal tunnel syndrome and an acquired psychiatric disorder.

The medical evidence associated with the Veteran's claims file establishes that the Veteran has been diagnosed with bilateral carpal tunnel syndrome and depression.  In support of his claims, the Veteran has submitted lay statements from his wife and from CC, a former soldier with whom he served, suggesting that these disabilities are related to the Veteran's time in service.

The lay statement from the Veteran's wife states that he worked as a clerk typist in service and that she observed him experience pain in his hands and wrists while he was in service.  She reported that the Veteran was diagnosed with bilateral carpal tunnel syndrome, subsequent to his separation from service.  While the Veteran's wife is competent to testify to the Veteran's symptoms and his diagnosis of bilateral carpal tunnel syndrome, she is not competent to relate his in-service duties and experiences to any current symptoms or diagnosis, and as such relationship is unclear to the Board, the Board finds that a VA examination and opinion is necessary in order to fairly decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 2015.

Next, the Veteran's service treatment records (STRs) show he suffered from injuries in service that affected his ability to participate in physical training.  The statements from CC and the Veteran's wife report that the Veteran's mental state declined towards the end of his time in service.  They attribute the decline in his mental state to his physical condition.  As neither CC nor the Veteran's wife, however, is competent to relate the Veteran's mental state to his time in service, and such relationship is unclear to the Board, the Board finds that a VA examination and opinion are necessary in order to fairly decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 2015.

Finally, the Veteran's DD 214 shows that he was a personnel sergeant during service.  However, his service personnel records have not been associated with the claims file.  On remand, these records should be obtained and associated with the Veteran's claims file.


Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2. Provide the Veteran an opportunity to submit any outstanding, relevant private treatment records relating to treatment for carpal tunnel syndrome and/or depression.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3. Request complete service personnel records for the Veteran from the NPRC.

If the records are not available, issue a formal finding of unavailability, and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

4. After the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining whether the Veteran's bilateral carpal tunnel syndrome developed in service or is related to service.  After reviewing he claims file, including a copy of this remand, performing an examination of the Veteran, and conducting any indicated tests and studies, such as MRIs or X-rays, the  examiner should solicit a complete history from the Veteran regarding his bilateral carpal tunnel syndrome, and  provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's bilateral carpal tunnel syndrome is related to active military service, to include his duties as a personnel specialist and/or clerk typist.

5. A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

6. Schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The Veteran's claims file should be reviewed in conjunction with the examination.

The examiner is asked to address the following:

Identify all current psychiatric diagnoses.  In identifying all current diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the 2002 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  Please discuss the Veteran's past diagnosis of major depressive disorder.
For every diagnosis, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.

The examiner should consider the lay statements from the Veteran's wife and friend, all medical evidence and any history provided by the Veteran.
	
A complete explanation should be provided to support all opinions expressed.

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. Then, readjudicate the claim.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veteran's Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


